DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. (US# 8,892,527)
Regarding claim 1, Yadav et al. teaches a multi-platform data storage system for facilitating sharing of containers [Fig. 6] including one or more virtual storage resources, the multi-platform data storage system [Fig. 3; col. 11, lines 37-55] comprising:
a storage interface configured to enable access to a plurality of storage platforms that use different storage access and/or management protocols, the plurality of storage platforms storing data 
a storage mobility and management layer providing virtual management of virtual storage resources corresponding to one or more data objects stored in the plurality of storage platforms [layers for translating logical requests for data from user to physical disks: 310-305-300-340-315-320; col. 10, lines 10-21 and 38-55; Fig. 3], the storage mobility and management layer including at least a transfer module coupled to at least one network and configured to transfer at least one of the data objects [Fig. 3, (300)],
wherein the transfer module transfers the at least one of the data objects between the multi-platform data storage system and another data storage system [Fig. 3, (300)], and
wherein the transfer module provides peer-to-peer transfer of the data objects as well as metadata therefor over a peer-to-peer, de-centralized network [Fig. 9; col. 3, lines 57-64].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137